PER CURIAM:
Kelly Denise Michael appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Michael, No. 1:06-er-00227-LHT-2 (W.D.N.C. Feb. 11, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.